          Case 1:19-cv-00806-CG Document 26 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JULIAN HERNANDEZ,

              Plaintiff,

 v.                                                            CV No. 19-806 CG

 ANDREW SAUL,
 Commissioner of Social
 Security,

              Defendant.

                                 FINAL JUDGMENT

       THE COURT, having issued the Order Granting Defendant’s Unopposed Motion

to Reverse and Remand, (Doc. 25), enters this Judgment in compliance with Rule 58 of

the Federal Rules of Civil Procedure. This case is therefore REMANDED to the

Commissioner for further proceedings, consistent with sentence four of 42 U.S.C. §

405(g).

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
